Citation Nr: 1712352	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extraschedular evaluation for geographic tongue.  

2.  Entitlement to a compensable evaluation from February 12, 2009 to August 18, 2016, and an evaluation in excess of 10 percent from August 19, 2016, for tinea cruris. 

3.  Entitlement to service connection for an eye disability, to include presbyopia and arcus senilis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to June 2007.  Among other awards, the Veteran received the Bronze Star Medal and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.  The case has since been returned to the RO in Columbia, South Carolina.

In the October 2007 rating decision, the RO denied service connection for presbyopia and mild arcus senilis.  The Veteran appealed the decision.

In the May 2012 rating decision, the RO granted service connection for geographic tongue and assigned a noncompensable evaluation, effective February 12, 2009; and granted service connection for tinea cruris and assigned a noncompensable evaluation, effective February 12, 2009.  The Veteran appealed for higher initial evaluations.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.  A transcript of this hearing is of record.

The case was initially brought before the Board in August 2014, at which time the Board, in pertinent part, remanded the issues on appeal for further development.  The matter was subsequently returned to the Board.  In a March 2016 decision, the Board denied a compensable evaluation for geographic tongue; and remanded the claims for a compensable evaluation for tinea cruris and service connection for an eye disability.  The Veteran appealed the March 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 Order of the Court granting a September 2016 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate that portion of the March 2016 Board decision for failing to address whether referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for geographic tongue is warranted, and to remand the matter for compliance with the terms of the JMPR.  The JMPR explicitly noted that the Veteran was not appealing the issue of entitlement to a higher schedular evaluation for geographic tongue, and therefore that issue was dismissed.  

During the pendency of the appeal, the RO issued an October 2016 rating decision granting a 10 percent evaluation for tinea cruris, effective August 19, 2016.  The Veteran continues to appeal for a higher evaluation for tinea cruris.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issue of entitlement to service connection for a right shoulder disability and residuals of a traumatic brain injury.  While it would be appropriate to remand the service connection claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's extraschedular evaluation claim for geographic tongue, the Board reiterates that the September 2016 JMPR found that the March 2016 Board decision erred for failing to address whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321(b)(1).  On that basis, the JMPR noted that on remand, the Board should address relevant evidence as to the Veteran's symptomatology, including the April 2012 VA examination where the examiner noted that the Veteran had a loss of the filiform papillae of the anterior one-third of the tongue; the May 2014 Board hearing testimony where the Veteran testified that he had flare-ups causing symptoms of burning and stinging sensations in the tongue; and the September 2014 VA examination where the examiner noted that the Veteran had some pigmentation along the margins of the tongue. 

In light of the findings of the JMPR, the Board finds that referral is warranted to the Under Secretary for Benefits or the Director of Compensation Service.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, on this issue, a review of the record reflects that the Veteran had received treatment at two Army facilities for his geographic tongue (Moncrief Army Community Hospital and Dwight D. Eisenhower Army Medical Center).  A medical authorization form to obtain these treatment records has not been submitted.  On remand, the Veteran should be provided an opportunity to submit a medical authorization form in order to secure these treatment records.  

With regard to the Veteran's claim for a higher evaluation for tinea cruris, the Veteran has undergone multiple VA examinations for his service-connected skin disability.  Attempts were made to provide the Veteran a VA examination during an active phase of his skin disability.  At his most recent August 2016 VA examination, the Veteran said that his rash was not active during the summer and it was only active during the winter.  At that examination, the examiner found no real evidence of a rash.  Accordingly, and consistent with the Veteran's assertions, on remand, the Veteran should be provided another VA examination of his service-connected skin disability during the winter, when his skin condition is reportedly active.  

Additionally, the Veteran has indicated that he had received treatment for his skin at Columbia Dermatology.  No medical authorization form was submitted.  On remand, the Veteran should be provided an opportunity to submit a medical authorization form in order to secure these treatment records.  

Finally, with regard to the Veteran's service connection claim for an eye disability, the record shows that the Veteran has had multiple eye diagnoses (i.e., presbyopia, mild arcus senilis, suspected primary open angle glaucoma, and pinguecula).  This issue has been remanded by the Board in August 2014 and March 2016 to confirm the Veteran's eye diagnosis and to determine the etiology of the Veteran's various eye diagnoses during the pendency of his claim.  Furthermore, the Board requested an opinion as to whether the Veteran had a congenital defect or disease, and if so, whether any congenital disease was aggravated by his active duty service, or whether any congenital disease aggravated any currently diagnosed eye disorder.  

In compliance with the March 2016 Board remand, the Veteran was provided an August 2016 VA examination and October 2016 VA addendum opinion.  Collectively, they addressed all the questions posed by the March 2016 Board remand.  However, in the October 2016 VA addendum, the examiner, in opining that the Veteran's diagnosed pinguecula is not etiologically related to the Veteran's active duty service, did not provide an underlying rationale for that conclusion.  As such, the October 2016 VA addendum opinion is inadequate, and a remand to obtain a supplemental VA opinion is required.  




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his geographic tongue, tinea cruris, and eye disability that are not currently of record, to include treatment records from Moncrief Army Community Hospital, Dwight D. Eisenhower Army Medical Center, and Columbia Dermatology.  Ask the Veteran to complete and sign a VA Form 21-4142 (Authorization and Consent to Release Information to VA).  

2.  After completing #1 to the extent possible, refer the case to the Director of Compensation Service for consideration of entitlement to an extraschedular evaluation for geographic tongue pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  Associate any decision or memorandum issued by the Director with the claims file.  

3.  In conjunction with #2, schedule the Veteran for a VA skin examination, during the winter, when the Veteran's skin disability is reportedly in its active phase, to determine the current severity of his service-connected tinea cruris by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

Color photographs of all reported affected body areas should be associated with the examination report.  

4.  Obtain a supplemental VA opinion from the August 2016 VA eye examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion should the Veteran be afforded a new VA examination for his eye disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed pinguecula is etiologically related to his active duty service?  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




